Citation Nr: 1034651	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-17 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.  

2.  Entitlement to service connection for a bilateral arm 
disorder.  

3.  Entitlement to service connection for acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active service from February 1978 to October 
1979.    

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
North Little Rock, Arkansas.  

In his June 2007 VA Appeal To Board Of Veterans' Appeals (VA Form 
9), the Veteran requested a Travel Board hearing, but he 
cancelled that request prior to his hearing, which was scheduled 
for December 2007.  As such, the Board hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (2009).  

The Board will go ahead and decide the claims of service 
connection for bilateral arm and right leg disorders.  But the 
Board is remanding the claim of service connection for an 
acquired psychiatric disorder to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not show that 
the Veteran has a right leg disorder that is etiologically 
related to his period of active service; nor that was manifested 
to a compensable degree during any applicable presumptive period.

2.  The competent medical evidence of record does not show that 
the Veteran has a bilateral arm disorder that is etiologically 
related to his period of active service; nor that was manifested 
to a compensable degree during any applicable presumptive period.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
a right leg disorder  have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009). 

2.  The criteria for the establishment of service connection for 
a bilateral arm disorder, have not been met.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2006 and October 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In June 2006, the RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  





The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's claims.  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon are not met in this case.  The Veteran's 
service treatment records are entirely negative for a bilateral 
arm or right leg disorder.   The evidence of record as a whole 
simply does not establish the occurrence of an in-service injury 
for either disorder; the Veteran's allegations are not credible.  
Further, there is neither medical evidence indicating that any 
current disorder on appeal is linked to service, nor credible 
evidence of continuity of symptomatology of either disorder since 
service.  In fact, the Veteran has never specifically alleged 
continuity of symptomatology for his right leg and bilateral arm 
disorders.  See also Waters v. Shinseki, 601 F.3d 1274, 1278 
(Fed. Cir. 2010) (Veteran's mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide a VA examination).  In short, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  Thus, 
the duties to notify and assist have been met.  

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for arthritis may be established based upon a 
legal presumption by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Right Leg Disorder

The Veteran asserts that he has a right leg disorder that began 
during his period of active service.  He states that he 
experienced right leg pain in service, but that he did not seek 
medical treatment at that time.  He vaguely states that he was 
treated for right leg pain following service in 1990.  He also 
has not identified any particular joint on his right leg that is 
symptomatic.  Overall, throughout the appeal, the Veteran has 
failed to provide details about the particular circumstances of 
his in-service injury or nature of his post-service disorder 
associated with his right leg as asserted in his initial claim in 
June 2006.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; see 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now well-settled 
that in order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992), the United States Court of Appeals 
for Veterans Claims (Court) noted that Congress specifically 
limited entitlement for service-connected disease or injury to 
cases where such incidents had resulted in a disability.  See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  Having carefully examined all evidence of record in 
light of the applicable law, there is insufficient evidence of 
any current, chronic right leg disability.  Brammer, 3 Vet. App. 
at 225.  As such, service connection for a right leg disability 
cannot be granted.  In this vein, the Veteran reported pain and 
soreness in the right knee according to private November 1994 and 
November 2004 treatment records from Hot Spring County Medical 
Center.  However, no medical diagnosis was rendered.  In fact, 
November 1994 X-rays of the right knee revealed no abnormality.  
The Board emphasizes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  As such, there is insufficient evidence of a current 
right leg disorder.  

Moreover, even if the Board were to assume that the Veteran has a 
current right leg disorder, his service treatment records are 
negative for any complaint, treatment, or diagnosis of a right 
leg disorder.  In addition, no right leg disorder was noted at 
his discharge examination in September 1979.  His clinical 
examination was normal.  The Veteran's separation physical 
examination report is highly probative as to the Veteran's 
condition at the time of his release from active duty, as it was 
generated with the specific purpose of ascertaining the Veteran's 
then-physical condition, as opposed to his current assertion 
which is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons for 
the Board's decision).  The September 1979 separation examination 
report is entirely negative for any symptoms associated with the 
right leg and weighs heavily against the claim.  

Moreover, there is no indication of the possibility of a right 
leg disorder until it was raised by the Veteran in a private 
November 1994 hospital record,  which is more than 15 years 
following separation from service.  The Veteran himself reported 
that the onset of his right leg disorder was in 1990, more than 
11 years following separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of time 
that elapsed since military service, can be considered as 
evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The competent medical evidence of record does not suggest that 
the Veteran has a current right leg disorder that was caused by 
or a result of his period of active service.  As the medical 
evidence of record has not established a nexus between the 
Veteran's service and a currently diagnosed right leg disorder, 
service connection must be denied.  See Hickson, 12 Vet. App. at 
253.

There is no indication that the Veteran had a diagnosis of 
arthritis which had become manifested to a compensable degree 
during the first year following his separation from service.  
Arthritis, incidentally, must be objectively confirmed by X-ray.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Accordingly, 
entitlement to service connection for arthritis of the right leg 
on a presumptive basis is also not warranted.  See 38 C.F.R. §§ 
3.307, 3.309 (2009).

In view of the absence of inservice findings of a right leg 
disorder, and the lengthy period following service without 
treatment, there is no evidence of continuity of symptomatology, 
and this weighs against the Veteran's claim.  The Board 
recognizes the Veteran's contentions that he has had a continuous 
right leg disorder since active service.  When a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of a 
right leg disorder, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service treatment 
records (containing no competent medical evidence of a right leg 
disorder) and post-service treatment records (showing no 
complaints, symptoms, findings or diagnoses associated with a 
right leg disorder until 1994, and no competent medical evidence 
linking the right leg disorder to the Veteran's service) outweigh 
the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is 
no competent medical opinion addressing a relationship between 
service and the asserted disability.  While the Board is 
sympathetic to the Veteran's claim, and he is certainly competent 
to describe that which he experienced in service, any contentions 
that he has a current right leg disorder that is related to 
active service are not competent.  There is no indication that 
the possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for service connection for a right leg disorder, 
so this claim must be denied since there is no reasonable doubt 
to resolve in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


Bilateral Arm Disorder

The Veteran asserts that he has a bilateral arm disorder that 
began during his period of active service.  He states that he 
experienced bilateral arm pain in-service, but he did not seek 
medical treatment at that time.  Overall, throughout the appeal, 
the Veteran has failed to provide details about the particular 
circumstances of his in-service injury.

Private hospital records, including X-rays, dated in July 1988 
indicate that the Veteran was diagnosed and treated for a 
comminuted fracture of the left forearm after a post-service 
altercation in which he was attacked with a hammer.  Notably, 
there was no mention of any preceding in-service injury to the 
left arm in this report.  A previous injury to the fifth 
metacarpal of the left hand was noted, but no previous injury to 
the left arm.  A later January 1995 private X-ray of the left 
forearm noted that the 1988 fracture had healed.  As to the right 
arm, post-service private hospital records reveal that the 
Veteran injured his right radial forearm in March 1990 during a 
chainsaw accident, in which he sustained a laceration to the 
right wrist.  No sensory or motor deficits of the right arm were 
documented.  Post-service private treatment records document no 
further treatment for the right arm, although the Veteran asserts 
that he experiences right arm pain.  In any event, for purposes 
of this decision, the Board will assume that the Veteran has 
current right and left arm residual disorders.   

However, a review of the Veteran's service treatment records 
reveals that there is no complaint, treatment, or diagnosis of a 
bilateral arm disorder during his period of active service.   In 
addition, no bilateral arm disorder was noted at his discharge 
examination in September 1979.  His clinical examination was 
normal.  As noted above, the separation examination report is 
highly probative as to the Veteran's condition at the time of his 
release from active duty, and in this case, weighs heavily 
against the claim.  See Rucker, 10 Vet. App. at 73.

Subsequent to service, the evidence as a whole does not show 
continuity of symptomatology of a bilateral arm disorder.  The 
first post-service treatment for the Veteran's left arm was in 
1988; and for the right arm was in 1990.  In addition, the 
evidence of record reveals that from discharge from service in 
October 1979, up until the first documented treatment in private 
1988 and 1990 hospital records, there is no record of any lay 
complaint, let alone treatment, for the right or left arm.  This 
lapse of time (9 years or more), is a factor for consideration in 
deciding a service connection claim.  Maxson, 230 F.3d at 1332.

The competent medical evidence of record does not suggest that 
the Veteran has a current bilateral arm disorder that was caused 
by or a result of his period of active service.  As the medical 
evidence of record has not established a nexus between the 
Veteran's service and a currently diagnosed bilateral arm 
disorder, service connection must be denied.  See Hickson, 12 
Vet. App. at 253.

There is no indication that the Veteran had a diagnosis of 
arthritis of the arms, objectively confirmed by X-ray, which had 
become manifested to a compensable degree during the first year 
following his separation from service.  Accordingly, entitlement 
to service connection for arthritis of the arms on a presumptive 
basis is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309 
(2009).

In view of the absence of inservice findings of a bilateral arm 
disorder, and the lengthy period following service without 
treatment, there is no evidence of continuity of symptomatology, 
and this weighs against the Veteran's claim.  To the extent that 
the Veteran is able to observe continuity of a bilateral arm 
disorder, his opinion is outweighed by the competent medical 
evidence.  Simply stated, the Veteran's service treatment records 
(containing no competent medical evidence of a bilateral arm 
disorder) and post-service treatment records (showing no 
complaints, symptoms, findings or diagnoses associated with a 
bilateral arm disorder until 1988, and no competent medical 
evidence linking a bilateral arm disorder to service) outweigh 
the Veteran's contentions. 

There is no competent medical opinion addressing a relationship 
between service and the asserted disability.  While the Board is 
sympathetic to the Veteran's claim, and he is certainly competent 
to describe that which he experienced in service, any contentions 
that he has a bilateral arm disorder that is related to active 
service are not competent.  There is no indication that the 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or medical 
causation.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.  

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for service connection for a bilateral arm 
disorder, so this claim must be denied since there is no 
reasonable doubt to resolve in his favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for a right leg disorder is denied.    

Service connection for a bilateral arm disorder is denied.  


REMAND

Unfortunately, a remand is required in this case prior to 
addressing the merits of the claim for service connection for an 
acquired psychiatric disorder.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  VA 
has a duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2009).

Initially, a remand is required to secure the Veteran's naval 
service personnel records from the National Personnel Records 
Center, or other appropriate source.  In this regard, VA is 
required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These 
records include service records such as service personnel 
records.  38 C.F.R. § 3.159(c)(2) and (3).  In the present case, 
in his June 2006 claim, the Veteran stated that he used and sold 
drugs during service.  He has also submitted various lay 
statements from friends and family corroborating the Veteran's 
report of in-service drug use and drug dealing.  He believes his 
in-service drug use is intertwined with his psychiatric problems.  
He further mentions that his in-service drug use and drug selling 
resulted in his eventual discharge from the Navy.  See private 
hospital records dated in January 1995.  His Armed Forces Of The 
United States Report Of Transfer Or Discharge (DD Form 214) does 
not specify the reasons for his discharge.  A service treatment 
record dated in April 1979 documents that the Veteran was caught 
selling drugs in one instance, but a drug screen conducted at 
that time was negative for drug dependency.  In any event, the 
Veteran's service personnel records may shed more light on the 
Veteran's drug use and drug selling activities during service, 
and the reason for his discharge.  These service personnel 
records could, therefore, be relevant to his acquired psychiatric 
disorder claim.  

Additionally, after securing the service personnel records, the 
Veteran must be scheduled for a VA mental health examination to 
obtain a medical opinion concerning the etiology of any current 
psychiatric disorder(s) found on examination on the basis of in-
service incurrence.  See McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  The service treatment records are negative for 
evidence of a psychiatric disorder; however, the Veteran asserts 
that his psychiatric problems began in service, but that  pride 
prevented him from getting treatment.  See June 2006 claim.  
Post-service private medical records from the 1990s and 2000s 
reveal treatment, hospitalization, and diagnoses for drug 
dependence and abuse; a drug-induced psychotic and mood disorder; 
adjustment disorder; malingering; catatonic schizophrenia, and a 
psychotic disorder, not otherwise specified.  After securing the 
Veteran's service personnel records, a thorough VA mental health 
examination and opinion is required to determine if any of the 
Veteran's current psychiatric disorders are related to his period 
of active service.

With regard to securing a VA examination and opinion, throughout 
the appeal private medical personnel have diagnosed the Veteran 
with drug dependence and abuse.  For claims filed after October 
31, 1990, service-connected disability compensation is precluded 
for disability that is the result of the Veteran's willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 
1110, 1131.  See also 38 C.F.R. §§ 3.1(n), 3.301.  VA's General 
Counsel has also confirmed that direct service connection for a 
disability that is a result of a claimant's abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 
1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  However, service-
connected disability compensation may still be awarded for an 
alcohol or drug abuse disability secondary to a service-connected 
disability or use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connected 
disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).  Thus, the VA examiner should also address whether any 
current drug disorder was caused by, or is a symptom of, an in-
service psychiatric disorder.

With regard to securing a VA examination and opinion, the Board 
also sees that there is some evidence the Veteran may have a 
personality disorder.  See Arkansas Department of Human Services 
psychiatric evaluation dated in August 1996; January 1995 Hot 
Spring County Memorial Hospital discharge summary; lay statements 
from friends and family.  In this regard, defects are defined as 
"structural or inherent abnormalities or conditions which are 
more or less stationary in nature."  See VAOPGCPREC 82-90.  
Congenital or developmental "defects" such as personality 
disorder and mental deficiency automatically rebut the 
presumption of soundness and are therefore considered to have 
preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Regardless, 
personality disorders, mental deficiency, mental retardation and 
other such "defects" are not "diseases" or "injuries" within 
the meaning of applicable legislation, and therefore service 
connection for them is generally precluded by regulation.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  

However, evidence of additional disability resulting from a 
mental disorder that is superimposed upon a congenital defect 
such as a personality disorder or mental deficiency during 
service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 
1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Thus, the VA 
examiner should also address whether there is evidence of 
additional disability resulting from a mental disorder that was 
superimposed upon a congenital defect such as a personality 
disorder during service.  

Accordingly, the acquired psychiatric disorder issue is REMANDED 
for the following action:

1.  The RO/AMC shall contact the National 
Personnel Records Center, or other 
appropriate source, and request the Veteran's 
service personnel records.  If no service 
personnel records are available, a negative 
reply to that effect is required and should 
be associated with the Veteran's claims file.

2.  After securing any service personnel 
records, the RO/AMC shall schedule the 
Veteran for a VA mental health examination by 
an appropriate specialist to determine the 
nature and etiology of any psychiatric 
disorder present.  The RO/AMC should advise 
the Veteran that failure to report for a 
scheduled VA examination without good cause 
may have adverse consequences for his claim.

All indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history.  The report must 
state whether such review was accomplished.  

The examination report should include a 
complete discussion of the Veteran's 
subjective complaints, findings on mental 
status examination, and a multi-axial 
diagnosis with Global Assessment of 
Functioning (GAF) score.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to provide an opinion 
responding to the following questions:

(A)  Is it at least as likely as not (50 
percent or more probable) that any current 
acquired psychiatric disorder had its onset 
during the Veteran's period of active service 
or is otherwise directly related to active 
service?

(B)  Is it at least as likely as not (50 
percent or more probable) that any current 
drug dependence disorder is a manifestation 
of a psychiatric disorder that began during 
the Veteran's period of active service or is 
otherwise directly related to active service?

(C) Is it at least as likely as not (50 
percent or more probable) that any current 
drug disorder was caused by, or is a symptom 
of, an in-service psychiatric disorder.    

(D) Is it at least as likely as not (50 
percent or more probable) that a current 
psychiatric disability was superimposed on a 
congenital defect such as a personality 
disorder during service, resulting in 
additional disability?

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If the 
examiner is unable to provide the requested 
opinion, please expressly indicate this and 
discuss why this is not possible or feasible.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim for service connection for an 
acquired psychiatric disorder.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

The law requires that all claims that are remanded by the Board 
or by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


